Citation Nr: 9921010	
Decision Date: 07/29/99    Archive Date: 08/03/99

DOCKET NO.  95-16 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for Graves' disease


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from May 1973 to August 1976, and 
from April 1981 to January 1983.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a May 1994 rating decision from the Salt Lake City, 
Utah, Department of Veterans Affairs (VA) Regional Office (RO), 
which denied service connection for Graves' disease.  In February 
1998, the veteran's claims file was transferred to the Reno, 
Nevada, RO for further adjudication.  

In May 1997, the Board remanded the veteran's claim for further 
development, to include obtaining medical treatment records and a 
VA examination.  


REMAND

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims (Court) 
for additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 
4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.

At the time of the May 1997 Board decision, the veteran had 
appointed the American Legion as her recognized representative.  
That appointment was revoked in December 1997, by the appointment 
of the North Carolina Division of Veterans Affairs.  See 38 
C.F.R. § 20.607 (1998).  

The record contains a VA form 646 from the Nevada Commission for 
Veterans Affairs, for which no appointment is of record.  The 
record does not contain any statement as to the veteran's claim 
from the North Carolina Division of Veterans Affairs, the duly 
appointed representative.  

In addition, the Board notes that in a statement, received in 
December 1997, the veteran requested that her claims folder be 
transferred to the Winston-Salem, North Carolina, RO for further 
adjudication.  By statement received in April 1998, the veteran 
reported her present address was in Reno, Nevada.  The Board 
further notes that there appears to be some confusion as to the 
veteran's current address, as documents April 1999, December 
1998, and August 1998 were mailed to three different addresses 
and two were returned by the Postal Service.  

To ensure full compliance with due process requirements, the case 
is REMANDED to the RO for the following development:

The RO should verify the veteran's current 
mailing address.  The RO should then 
contact the veteran to clarify the 
discrepancy in the record as to her 
appointed representative.  A statement from 
the appropriate accredited representative 
should be obtained.  

Thereafter, the case should be returned to the Board for 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
The veteran need take no action until he is notified.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a decision 
of the Board of Veterans' Appeals is appealable to the Court.  
This remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).










